Citation Nr: 0005677	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a heart murmur with 
chest and right arm pain.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from February to December 
1977, and from October 1987 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) following February 1997 and August 1997 rating 
decisions by the RO.  As noted in the decision that follows, 
and as pointed out by the Board in a December 1999 letter to 
the veteran, a question is raised as to whether the veteran 
has timely appealed the February 1997 decision.  The decision 
that follows addresses this question.  As for an appeal of 
the August 1997 decision, this question is addressed in a 
remand the follows the decision below.


FINDINGS OF FACT

1.  By a February 1997 rating decision, service connection 
for a heart murmur with chest and right arm pain, a right 
knee disability, and a left knee disability was denied.  

2.  The veteran was notified of the denial of service 
connection by a letter dated on February 21, 1997.

3.  Following receipt of a notice of disagreement, a 
statement of the case was issued on February 12, 1998.

4.  A Substantive Appeal was not received from the veteran 
until June 1, 1998.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing a February 
1997 RO decision which denied claims of service connection 
for a heart murmur with chest and right arm pain, a right 
knee disability, and a left knee disability.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).  

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case to 
perfect an appeal, even if the additional 60-day period would 
extend the expiration of the original appeal period.  
VAOPGCPREC 9-97 (Feb. 11, 1997).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Given that the notice of the 
February 1997 denial was mailed to the veteran on February 
21, 1997, and because a statement of the case was issued on 
February 12, 1998, the veteran had until April 13, 1998, to 
file either a Substantive Appeal or a request for an 
extension of time.  No Substantive Appeal or request for 
extension was received after issuance of the statement of the 
case until June 1, 1998, when a VA Form 9 was received.  This 
was beyond the time period allowed by law, as noted above.  
Accordingly, the veteran is statutorily barred from appealing 
the February 1997 decision.  Roy, supra.  

The Board also notes that there is no indication in the 
record that new evidence was received during the appeal 
period, and after issuance of the statement of the case, 
which would have required the issuance of a supplemental 
statement of the case such that the appeal period would have 
been extended.


ORDER

The appeal from a February 1997 rating decision is dismissed.


REMAND

As noted in the Introduction above, this case came to the 
Board following both a February 1997 rating decision and an 
August 1997 rating decision.  The issues addressed in the 
February 1997 rating decision that the veteran sought to 
appeal were entitlement to service connection for a heart 
murmur with chest and right arm pain, a right knee 
disability, and a left knee disability.  (As noted above, the 
veteran is statutorily barred from appealing this decision 
because no timely appeal was submitted.)  The issue addressed 
by the August 1997 rating decision with which the veteran 
expressed disagreement in November 1997 was the claim of 
service connection for a heart murmur with chest and right 
arm pain.  

Although the June 1998 Substantive Appeal was not timely 
filed as to the February 1997 denial, it was received within 
one year of the August 1997 denial.  Consequently, it may be 
said that the appeal was timely as to this later rating 
decision which addressed the heart claim, but not the knee 
claims.  Nevertheless, because the February 1997 denial was 
not timely appealed, it became a final decision as to the 
denial of service connection for a heart murmur with chest 
and right arm pain.  38 C.F.R. §§ 20.302, 20.1103 (1996).  
The result is that, in order for the Board to address the 
merits of such a claim, new and material evidence must be 
presented.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  

Whether new and material evidence has been presented since 
the February 1997 denial is a question that the RO has not 
yet addressed.  Consequently, in order to allow the RO the 
opportunity to address this question and to afford the 
veteran the chance to present evidence and argument on this 
point that heretofore had not been raised, the Board will 
remand the case to the RO.  The case is therefore REMANDED to 
the RO for the following actions:

The RO should consider the question of 
whether new and material evidence has 
been presented since the February 1997 
denial with respect to a claim to reopen 
entitlement to service connection for a 
heart murmur with chest and right arm 
pain.  The veteran should be notified of 
the RO's decision and a supplemental 
statement of the case should be issued 
that includes analysis and recitation of 
law and regulation governing claims to 
reopen, including 38 C.F.R. § 3.156.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

